Fourth Court of Appeals
                                San Antonio, Texas
                                     January 29, 2019

                                   No. 04-18-00979-CR

                           EX PARTE Jose Jaime DE HOYOS,

               From the 365th Judicial District Court, Maverick County, Texas
                                   Trial Court No. 3684
                            David R. Saucedo, Judge Presiding


                                      ORDER
       The State’s Motion to Extend Time to File Brief is GRANTED. The State’s brief is due
on February 8, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court